PER CURIAM.
The claimant, Paula Woll, appeals an order of the Judge of Compensation Claims (hereinafter “JCC”) denying permanent total disability (hereinafter “PTD”) benefits, finding that claimant’s work-related psychiatric injury was temporary and that her current psychiatric condition was not related to the industrial accident, and ordering the employer/servicing agent (hereinafter “e/sa”) to pay the outstanding psychiatric bills resulting from care rendered by Dr. Lepely and St. Johns River Hospital through April 30, 1996. We affirm the order as to the JCC’s finding that claimant’s current psychiatric injury is not related to the industrial accident and its sequelae, denial of PTD benefits, and award of the unpaid psychiatric bills from Dr. Lepely and St. Johns River Hospital for care rendered through April 30,1996.
Although claimant requested attorney’s fees and was successful on her claim for unpaid psychiatric bills through April 30, 1996, the JCC did not determine entitlement or amount of fees, and did not reserve jurisdiction to make such a determination. We, therefore, remand for a determination of whether the claimant is entitled to attorney’s fees payable by the e/sa under section 440.34(3)(b), Florida Statutes (Supp.1990), and if so, the amount of the fee.
AFFIRMED, but REMANDED.
ERVIN, DAVIS and BENTON, JJ., concur.